Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability. The applicant has submitted claim amendments encompassing  several therapeutic compositions having fusion adhesion molecules:

    PNG
    media_image1.png
    223
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    173
    562
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    566
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    246
    572
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    143
    565
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    86
    561
    media_image7.png
    Greyscale

These combination of adhesion molecules and binding moieties were not previously disclosed.  Additionally, while each component was previously known, there .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30, 32, 33, 35, 36, 38-59  are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633